Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Yerkeson on 7/15/2022.

The application has been amended as follows: 
1.        (Currently Amended)  A showerhead assembly comprising:
a dome housing having an inner wall 
a showerhead configured to discharge fluid;
a support structure extending from a center of the housing, the support structure having a first end attachable to a wall or ceiling and a second end distal from the first end, and the support structure configured to transport the fluid to the showerhead; and
a plurality of speakers supported by the support structure, the speakers directed toward the inner wall of the housing, and the speakers configured to generate and exert sound with a consistent directionality.
2. 	(Original) The showerhead assembly of claim 1, wherein the dome housing is a paraboloid.

3. 	(Original) The showerhead assembly of claim 2, wherein the speakers are configured such that a source of the sound is located at a focal point of the paraboloid.

4. 	(Original) The showerhead assembly of claim 1, wherein the sound is exerted such that waves of the sound travel parallel to each other.

5. 	(Original) The showerhead assembly of claim 1, wherein the plurality of speakers have noise-cancelling capability.

6. 	(Original) The showerhead assembly of claim 1, wherein the showerhead is disposed on the second end of the support structure.
 
7.        (Currently Amended)  The showerhead assembly of claim 1, wherein the showerhead is disposed on 
 
8.        (Currently Amended)  The showerhead assembly of claim 7, further comprising:
at least one additional showerhead disposed on 

9. 	(Original) The showerhead assembly of claim 1, further comprising:
a hydrogenerator disposed on the support structure, the hydrogenerator configured to receive at least a portion of the fluid transported by the support structure to generate energy to power the plurality of speakers.
 
10.-14. (Canceled) 

15.      (Currently Amended)  A showerhead assembly comprising:
a showerhead configured to discharge fluid;
a support structure configured to transport the fluid to the showerhead; 
a plurality of speakers supported by the support structure and configured to exert sound with a consistent directionality;
a dome housing having an inner wall; and
wherein the speakers are directed toward the inner wall of the housing.
 
 	16.      (Currently Amended)  The showerhead assembly of claim 15, 

wherein the support structure extends from a center of the housing, the support structure having a first end attachable to a wall or ceiling and a second end distal from the first end.

17.          (Canceled) 

18.          (Currently Amended)  The showerhead assembly of claim 

19.	    (Newly Added) The showerhead assembly of claim 18, wherein the speakers are configured such that a source of the sound is located at a focal point of the paraboloid. 
 
20.          (Currently Amended)  The showerhead assembly of claim 

The amendment above (1) eliminated “outer rim”; (2) cancelled claims directed to non-elected species, and (3) overcame the prior art in the record.
The following is an examiner’s statement of reasons for allowance: the prior art in the record fails to disclose, teach or suggest the invention as recited in claims 1 and 15. The claimed invention is a modification and improvement of a conventional showerhead which discharges fluid provided through a support structure. A conventional showerhead does not include a speaker disposed on the showerhead. The cited prior art FP6020-II by Soundtube Entertainment shows a structure with a dome and speakers directing sound toward the inner wall of the dome. However, no suggestion is provided to enable one skilled in the art to incorporate the structure as disclosed in FP6020-II with a showerhead as specified in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654